Title: From George Washington to Alexander Hamilton, 31 August 1792
From: Washington, George
To: Hamilton, Alexander



Sir.
Mount Vernon 31st Augt 1792.

The enclosed Letter was written agreeably to the date, but by an accident, was omitted when my other letters were sent to the post office on Monday last; since wch ‘till yesterday afternoon, I have been absent from home.

On my return, amongst other Letters I found the enclosed from the Inspector of the 5th survey in the State of North Carolina. The picture drawn by him of the temper of the people in the District entrusted to his Inspection, is a very unpleasant & disagreeable one. It is forwarded for your consideration, & opinion of the measures necessary to be taken in the premises; particularly whether the Governor of that State ought to be written to on the subject; and in that case, to desire that you would draft a letter proper for the occasion.
Your Letter of the 27. instant is also before me; and my opinion on the points therein submitted is, that part of the Loan lately obtained in Holland, should be applied in discharge of the Debt due to the foreign Officers agreeably to the Authority given by the Act alluded to in your letter, & because the interest of the United States requires it to be done; and that it ought to be paid in a mode which shall exempt the parties from the loss which would attend the depreciation of Assignats, without, however, occasioning loss to the United States. The first is an act of justice due to the officers—and the latter an act of prudence becoming the Government. I am Sir &c.

G: Washington

